[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
After hearing the testimony of the witnesses, the court finds the defendant in contempt, in part, as follows:
  (1) As to the plaintiff's first claim regarding telephone access, the court finds that the defendant has provided the plaintiff with ample access to allow reasonable phone contact between the parties for purposes of their parenting arrangement, and thus there is no finding of contempt;
  (2) As to the plaintiff's second claim regarding medical insurance, the court finds the defendant in contempt for failing to provide the plaintiff with the medical insurance policy information regarding the minor child's coverage. In the absence of same, the defendant is, in effect, denying the minor child access to coverage while the minor child is in the plaintiff's custody and care. The court orders the defendant to provide to the plaintiff all medical insurance information regarding coverage for the minor child within seven (7) days of this decision.
  (3) As to the plaintiff's third claim regarding the defendant's alleged failure to "participate in medical testing required by the school," the court finds no contempt.
Bozzuto, J. CT Page 1680